JUSTICE McLaren, dissenting: The majority takes the clear and unambiguous language of section 17 — 1 of the School Code (105 ILCS 5/17 — l(West 1992)) and contorts its meaning beyond reasonable recognition. Contrary to the majority’s assertion, the word “for” as used in section 17 — 1 is clear and unambiguous. “For” is defined as “a preparation toward *** or in view of *** having [a] goal or object *** [and] with the purpose or object of.” Webster’s Third New International Dictionary 886 (1993). Thus, the only reasonable interpretation of section 17 — 1 is that a school district must pass a budget before adopting a levy if the levy’s purpose or object is that of a later fiscal year. Because section 17 — 1 can be reasonably interpreted only one way, it is not ambiguous and we must give effect to its plain meaning. See People v. Holloway, 177 Ill. 2d 1, 8 (1997). In addition, the argument of the collector, which the majority finds persuasive, has a glaring inconsistency. Relying on People ex rel. Stanfield v. Pennsylvania R.R. Co., 3 Ill. 2d 524, 526 (1954), the majority states that a levy is “for” the year in which it is made regardless of when the school district intends to spend the money. The majority then effectively disregards an elementary statement of law expressed by our supreme court that there is a difference between cash and deficit basis procedures. Stanfield, 3 Ill. 2d at 526. In answering the question “is the adoption of a budget a condition precedent to a valid tax levy?”, our supreme court’s answer is no, unless the district operates on a cash basis. Stanfield, 3 Ill. 2d at 526. The court explains: “As regards school districts, however, this court has said that in only one instance is it necessary that the budget and appropriation ordinance be in force at the time of making the levy, namely, when the beginning of the fiscal year is subsequent to the time of the tax levy for that year.” Stanfield, 3 Ill. 2d at 526. Thus the court describes a cash basis procedure when enunciating the exception to the rule. People ex rel. Manifold v. Wabash R.R. Co., 389 Ill. 403, 407 (1945). The court went on to state that the exception did not apply because the proceeds of the tax levy in Stanfield were to be used in 1952, the levy was not made until August 1952, and the fiscal year began in July 1952. Stanfield, 3 Ill. 2d at 525-26. However, the fact that the court held that the exception did not apply does not change the fact that the court recognized that there is a difference between cash and deficit procedures and stated that cash basis schools MUST pass a budget before levying a tax for the budget year. See Stanfield, 3 Ill. 2d at 526. The majority explains its disregard of the court’s statement of the law by erroneously labeling it as dictum. Dicta are “[o]pinions of a judge which do not embody the resolution or determination of the specific case before the court.” Black’s Law Dictionary 454 (6th ed. 1990). In determining whether the tax levy at issue in Stanfield was valid, it was necessary for the court to enunciate the relevant underlying principle of law and then discuss its application to the facts of the case. The fact that the levy in Stanfield was valid does not transform the underlying statement of the law into dictum. Further, even if the word “for” is ambiguous, the objectors’ interpretation is buttressed by the absence of a savings clause. The legislature included a savings clause for municipalities which fail to adopt an annual budget before levying a tax. 111. Rev. Stat. 1939, ch. 120, par. 365.4. The legislature then failed to include such a savings clause for school districts. I believe that Stanfield and the clear and unambiguous language of section 17 — 1 are controlling in this case. The majority’s opinion distorts both the meaning of section 17 — 1 and our supreme court’s enunciation of the law contained in Stanfield. Although a finding of invalidity may cause problems for the taxing body, we must not avoid our duty to give effect to the clear and unambiguous language of the statute at issue. In re B.C., 176 Ill. 2d 536, 542 (1997). I respectfully dissent.